Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 15, 2019.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, the prior art fails to teach, disclose, or suggest, either alone or in combination, a device and method manufacturing thereof, comprising: forming a first metal-containing layer over the gate dielectric layer; forming a silicon-containing layer over the first metal-containing layer, wherein the silicon-containing layer is thinner than the first metal-containing layer; forming a second metal-containing layer over the silicon-containing layer; and forming a gate electrode layer in the trench and over the second metal-containing layer as instantly claimed, and in combination with the additional limitations.
a.	Regarding claim 11, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a through hole in the insulating layer and exposing the source/drain structure, wherein the through hole has a first inner wall and a second inner wall opposite to the first inner wall; forming a silicon-containing layer in the through hole to cover the source/drain structure and the first inner wall and the second inner wall of the through hole, wherein the silicon-containing layer continuously extends from the first inner wall to the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Jose R Diaz/Primary Examiner, Art Unit 2815